
	

113 HR 2150 IH: Homeless Veterans’ Reintegration Programs Reauthorization Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2150
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Cook (for
			 himself, Mr. Flores,
			 Mr. Denham,
			 Mr. Calvert,
			 Mr. Hunter,
			 Mr. Williams,
			 Mrs. Negrete McLeod, and
			 Mr. Takano) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for a
		  five-year extension to the homeless veterans reintegration
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Homeless Veterans’ Reintegration
			 Programs Reauthorization Act of 2013.
		2.Five-year extension of
			 homeless veterans reintegration programsSection 2021(e)(F) of title 38, United
			 States Code, is amended by striking 2013 and inserting
			 2018.
		
